 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
 6   Attorney for Defendant
     JOSE JUAREZ TAPIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00119 DAD
12
                      Plaintiff,
13           v.                                         STIPULATION TO CONTINUE CHANGE
                                                        OF PLEA HEARING;
14    JOSE JUAREZ TAPIA,                                ORDER
15                    Defendant.                        DATE: November 18, 2019
                                                        TIME:  10:00 a.m.
16                                                      JUDGE: Hon. Dale A. Drozd
17
18
19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20   counsel, that the change of plea hearing scheduled for October 7, 2019, may be continued to
21   November 18, 2019, or the soonest date thereafter convenient to the Court.
22          While it is anticipated this matter will be resolved via plea agreement, this continuance is
23   requested to allow the parties additional time to gather relevant information, conduct
24   investigation, and engage in further negotiations before reaching a final resolution.
25          The parties agree that the delay resulting from this continuance shall be excluded in the

26   interest of justice, for effective defense investigation and preparation, pursuant to 18 U.S.C. §

27   3161(h)(7)(A).

28   ///
 1                                                          Respectfully submitted,
 2                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 3
 4   DATED: October 4, 2019                                 /s/ Laura D. Withers
                                                            LAURA D. WITHERS
 5                                                          Assistant United States Attorney
 6                                                          Attorney for Plaintiff

 7
                                                            HEATHER E. WILLIAMS
 8                                                          Federal Defender

 9   DATED: October 4, 2019                                 /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
10                                                          Assistant Federal Defender
                                                            Attorney for Defendant
11                                                          JOSE JUAREZ TAPIA
12
13
14                                                   ORDER
15            IT IS SO ORDERED. The change of plea hearing for Jose Juarez Tapia is continued to
16   November 18, 2019, at 10:00 a.m.
17
     IT IS SO ORDERED.
18
19       Dated:       October 4, 2019
                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


      Juarez-Tapia: Stipulation to Continue Status    -2-
      Conference
